Citation Nr: 1722485	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  16-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for major depressive disorder, recurrent with alcohol abuse and cocaine dependence, currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marines from March 1988 to April 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire appeal period, the Veteran's major depressive disorder has been manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for major depressive disorder, recurrent with alcohol abuse and cocaine dependence, are met for the entire appeal period.  38 U.S.C.S. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.130.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Initially, the Board notes that in addition to his major depressive disorder with alcohol abuse and cocaine dependence, the record shows the Veteran is also diagnosed with PTSD, schizoaffective disorder, and psychosis not-otherwise-specified.  See VA Treatment Records.  Where it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt will be resolved in the claimant's favor and all symptoms and effects will be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, no examiner has sufficiently separated the effects of the Veteran's major depressive disorder with alcohol abuse and cocaine dependence from his PTSD, schizoaffective disorder, and psychosis not-otherwise-specified.  Accordingly, the Board will attribute all signs and symptoms from the Veteran's psychological disorders to his service-connected major depressive disorder.

The Veteran's major depressive disorder with alcohol abuse and cocaine dependence is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

The appeal period in this case begins on September 24, 2013, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Here, the Board finds that the Veteran's major depressive disorder with alcohol abuse and cocaine dependence results in total occupational and social impairment, resulting in a 100 percent rating.  Critically, the Veteran was hospitalized with psychiatric symptoms multiple times during the appeal period.  From September to October 2014, he was hospitalized by the police when he believed someone was threatening him.  He was again hospitalized from July 20, 2016 to August 8, 2016, by voluntary admission for depression and thoughts of cutting his wrists.  Following that, he was a part of a domiciliary residential rehabilitation treatment program from August to November 2016.  In October 2016 the Veteran was hospitalized for bizarre behavior and worsening anxiety.  During that hospital stay, he exhibited hallucinations and paranoia.  See November 2016 VA Treatment Records.  He demonstrates suicidal ideation with a history of multiple suicide attempts. Additionally, the record reflects that the Veteran has been unable to function independently, appropriately and effectively, resulting in homelessness and unemployment.  He also showed grossly inappropriate behavior, as he was arrested for violating a restraining order against his mother in November 2014, and lost his housing due to an altercation with his neighbor.  See August 2016 VA Treatment Records.  He has displayed signs and symptoms of paranoid, borderline, antisocial, and avoidant traits.  See August 2016 VA Treatment Records.  Most recently, in October 2016, while hospitalized, the Veteran showed signs of being somewhat guarded, suspicious, and hypervigilant.  See October 2016 VA Treatment Records.  
Furthermore, the Veteran's familial relationships are strained.  He has three adult children with whom he has "distant" relationships.  He also has "minimal contact" with his siblings.  See September 2010 VA Treatment Records.  Most significantly, his relationship with his mother is deficient.  In 2008, the Veteran was convicted of domestic abuse of his mother, and was incarcerated for 14 months.  He was involved in another incident with his mother, and again incarcerated in February 2010.  At that time, he reported, "my mom had to do the injunction for her insurance and basically she lets me go there but if she gets upset then she calls the police and I go back to jail." See September 2010 VA Treatment Records.  She allowed him to live with her again in April 2014, but then on Thanksgiving Day 2014 reported him to the police for violating his restraining order against her.  

The Veteran is also totally occupationally impaired.  At the May 2015 VA examination, the Veteran reported being unemployed since 2011, when he was terminated from a food service position after one year.  He later reported having worked "under the table" for an auto dealer in 2014.  In November 2015 through February 2016 he was attending and completed truck driving school and received a certificate.  However, he reports that he passed the written test but has yet to pass the driving test required to obtain a commercial driver's license.  He last worked from May to June 2016 as an attendant in a rest area, but he "was trying to protect myself when a kid lunged at me; [and] they terminated me for that reason."  See August 2016 VA Treatment Records.  To the extent the Veteran worked sporadically during this period, his employment was marginal and manifested by grossly inappropriate behavior.  See 38 C.F.R. § 4.16(b).

Additionally, the Veteran has been unable to maintain housing during the appeal period.  Initially, he lived with his mother, until he was arrested for violating a restraining order against her.  He then lived, for about 4 months, at the auto dealership where he worked.  That was followed with some time at the Salvation Army in April of 2015, until he obtained a HUD/Vash apartment.  He was evicted from the HUD/Vash apartment in November 2015, when it appears that he got into an altercation with his neighbor.  Following that, he started trucking school, where housing was paid for.  Upon completion of trucking school, the Veteran lived out of his car, and then after it was totaled, on the streets, until he was hospitalized in July 2016.  See August 2016 VA Treatment Records.  

Thus, given the Veteran's multiple hospitalizations, grossly inappropriate behavior, persistent danger of hurting self or others, persistent hallucinations and paranoia, homelessness, and other deficiencies demonstrative of total occupational and social functioning outlined above, a 100 percent rating is warranted for the entire appeal period.  This renders moot his consideration for entitlement to a TDIU, as his major depressive disorder is his only service-connected disability.


ORDER

A 100 percent rating for major depressive disorder, recurrent with alcohol abuse and cocaine dependence, is granted for the entire appeal period.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


